— Judgment of the Supreme Court, Bronx County (Maurice Grey, J.), rendered on June 30, 1982, and order of said court, entered on March 22,1983, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Murphy, P. J., Kupferman, Sullivan and Milonas, JJ.